Citation Nr: 1113952	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-45 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations or a residence already adapted with necessary special features.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The RO characterized the issues of specially adapted housing and special home adaptation as a single issue.  However, they are in fact separate and distinct benefits with differing eligibility requirements.  The issues have been recharacterized to reflect this.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a certificate for special home adaptation is established when the Veteran is permanently and totally disabled due to enumerated service connected disabilities.  The qualifying disabilities are: 1) the anatomical loss or loss of use of both lower extremities such that locomotion without an assistive device is precluded; 2) light perception only blindness in both eyes, plus the anatomical loss or loss of use of one lower extremity; 3) the anatomical loss or loss of use of one lower extremity in combination with a disease or injury which precludes locomotion without an assistive device; or 4) the anatomical loss or loss of use of one lower and one upper extremity such that locomotion without an assistive device is precluded.  38 C.F.R. § 3.809.

To establish entitlement to eligibility for a certificate for assistance in acquiring necessary special home adaptations, the evidence must demonstrate that the Veteran is permanently and totally disabled due to service connected disabilities rendering him blind in both eyes with 5/200 vision or less, or with anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a.

Loss of use of an extremity is defined as having no effective function beyond that which would be possible with use of a suitable prosthetic appliance.  Considered functions include grasping and manipulation in the hand, and balance and propulsion in the feet.  38 C.F.R. § 4.63.  Responsibility for determining loss of use lies with the adjudicator and not an examining physician.  Tucker vs. West, 11 Vet. App. 369 (1998).

However, the evidence of record is insufficient to permit evaluation of the Veteran's claims.  The treatment records, medical opinions, and examination reports comment only generally on the Veteran's functional capacity vis a vis his extremities, and provide no detailed information regarding his retained capabilities.  On remand, examination is required to obtain such findings.

Further, the most recent medical evidence of record is over 3 years old.  The Veteran's service connected visual impairment has not been evaluated since January 2007.  Updated findings would be helpful in addressing the appellate claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete updated treatment records from the VA medical center at San Antonio and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for appropriate VA examinations to evaluate the current status of all service connected disabilities of his upper and lower extremities.  Examiners must comment on the degree of function retained by each extremity.  For the upper extremities, the examiner must comment on the ability to grasp and manipulate objects, with reference to sensory ability, muscle strength, and motor control.  For the lower extremities, the examiner must comment on the ability to balance and propel oneself, with reference to sensory ability, muscle strength, and motor control.   The examiner should also comment on the degree of dependence on assistive devices, such as scooters, canes, crutches, walkers, or wheelchairs.

3.  Schedule the Veteran for a VA eye examination.  The examiner should perform all required testing and describe the degree of impairment of visual acuity and field of vision.  The impact of diabetic retinopathy and cataracts should be specified.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of any informal claims for increased evaluation indicated by the evidence added to the file as a result of this remand.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


